DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1. FIGS. 1-2
Species 2. FIGS 3-4
Species 3. FIGS 5-6
Species 4. FIG. 7
Species 5. FIG. 8
Species 6. FIG. 9
The species are independent or distinct because:
Species 1, [0063] FIGS. 1 and 2 illustrate that a plurality of external connection pads 75 are electrically coupled to the peripheral circuit region PERI through the plurality of dummy channel films DCH and the plurality of vertical contacts 60.
Species 2, [0074] FIGS. 3 and 4 illustrate that the first and second peripheral circuit elements PTR1 and PTR2 are spaced from each other along the direction of the bit lines BL, and the first and second peripheral circuit elements PTR1 and PTR2 are electrically coupled through the dummy bit line DBL.
Species 3, [0076] Referring to FIGS. 5 and 6, a plurality of peripheral circuit elements PTR1 and PTR2 may be formed in the peripheral circuit region PERI. The peripheral circuit elements PTR1 and PTR2 may include a first peripheral circuit element PTR1 and a second peripheral circuit element PTR2 configured to receive a signal outputted from the first peripheral circuit element PTR1.
Species 4, [0088] Referring to FIG. 7, a dummy bit line DBL may include a fuse which can be electrically cut. The dummy bit line DBL may be electrically cut to store option information or repair information. In FIG. 7, CUT indicates a portion where the dummy bit line DBL is cut.
Species 5, [0093] Referring to FIG. 8, the second upper wiring layer 73 may include a fuse which can be electrically cut. For example, the second upper wiring layer 73 may be electrically cut for storing option information or repair information. In FIG. 8, CUT indicates a portion where the second upper wiring layer 73 is cut.
Species 6, [0099] As illustrated in FIG. 9, however, the semiconductor pattern 50 may be used as a pipe gate electrode, and two or more channel films CH may be coupled through a pipe line channel film PCH formed in the pipe gate electrode. For example, a pair of channel films CH may be coupled through the pipe line channel film PCH, and a U-shaped channel may be provided by the pair of channel films CH and the pipe line channel film PCH.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822